                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                           AT KNOXVILLE
                                              ———

      CAROL PRIDEMORE-TURNER, Surviving
      Spouse of Clarence Melvin Turner,
      Deceased,                                             No. 3:20-cv-00318-DCLC-HBG
           Plaintiff,
      v.
      UNIVERSITY HEALTH SYSTEM, INC.; and
      JAMES MARTIN McLOUGHLIN, MD,
        Defendants.
      _________________________________/

            AGREED QUALIFIED PROTECTIVE ORDER FOR THE PRODUCTION OF MEDICAL
                                      INFORMATION

           By agreement of the parties, and pursuant to the Federal Rules of Civil Procedure and

     the inherent powers of this Court, it is hereby ORDERED as follows:

           1. The defendant, University Health System, Inc., or its representatives, O’Neil,

     Parker & Williamson, PLLC, and the defendant, James Martin McLoughlin, MD, or his

     representatives, London & Amburn, P.C., are authorized to obtain medical information

     about plaintiff’s decedent, CLARENCE MELVIN TURNER (DOB: 02/04/1942);

           2. Such medical information includes, but is not limited to, protected health

     information as defined at 45 CFR 164.500, et seq. (the HIPAA Privacy Rule);

           3. The above-named defendants and/or their representatives are allowed to examine,

     inspect and copy any and all medical information maintained by health care and mental

     health care providers, including but not limited to medical records, psychological /

     psychiatric and other mental health counseling records, medical reports, medical charts,

     complete office records, x-rays, slides, diagnostic studies, pharmacy / prescription records,




Case 3:20-cv-00318-DCLC-HBG Document 25 Filed 09/23/20 Page 1 of 3 PageID #: 118
     psychiatric reports, psychological reports, and billing records, including letters and reports

     from other healthcare providers, with respect to the treatment, care and evaluation of

     CLARENCE MELVIN TURNER’s condition, for as far back as such information and records

     exist to the present;

         4. The costs of copying any medical information and/or records obtained using this

     Order will be paid by the requesting defendants or their representatives;

         5. Each defendant will be allowed to provide a copy of any written medical

     information or records obtained to its co-defendant or their representatives;

         6. Any defendant or their representative who obtains medical information or records

     using this Order shall furnish the same to plaintiff’s counsel at no charge within fourteen

     (14) days of receipt, and in no event shall such medical information or records be

     introduced or used in any deposition or hearing in this matter, unless the same are shared

     with plaintiff’s counsel at least five (5) days prior to such deposition or hearing;

         7. Defendants or their representatives shall provide written notice to the plaintiff’s

     counsel if medical information or records are reviewed but not copied. Any such notice

     shall specify which information or records have been reviewed but not copied;

         8. The medical information and records authorized to be obtained pursuant to this

     Order shall be used only for purposes of this litigation;




Case 3:20-cv-00318-DCLC-HBG Document 25 Filed 09/23/20 Page 2 of 3 PageID #: 119
         9. All medical information and records obtained pursuant to this Order and all copies

     thereof must be either returned to the entity providing the medical information or records,

     destroyed after the conclusion of this litigation and resolution of all disputes and any

     appeal, or otherwise stored in a secure location until they can be destroyed.

         IT IS SO ORDERED.


                                                      United States Magistrate Judge

     APPROVED FOR ENTRY:

     BY: /s/ Grant E. Mitchell                                                   .
          WELDON E. PATTERSON, BPR NO. 013608
          GRANT E. MITCHELL, BPR NO 36878
          BUTLER, VINES AND BABB, P.L.L.C.
          2701 Kingston Pike, Knoxville, TN 37919
          Phone: (865) 637-3531; Fax: (865) 637-3385
          wPatterson@bvblaw.com; gMitchell@bvblaw.com
     Attorneys for Plaintiff Carol Pridemore-Turner

     BY: /s/ Jeffrey R. Thomson [w/ written permission to Grant E. Mitchell] .
          STEPHEN C. DAVES, BPR NO. 908
          JEFFREY R. THOMPSON, BPR NO. 020310
          O’NEIL, PARKER & WILLIAMSON, PLLC
          7610 Gleason Dr., Ste. 200, Knoxville, TN 37919
          Phone: (865) 546-7190; Fax: (865) 545-0789
          sdaves@opw.com; jthompson@opw.com
     Attorneys for Defendant University Health System, Inc.


     BY: /s/ J. Spencer Fair [w/written permission to Grant E. Mitchell]    .
          JAMES H. LONDON, BPR NO. 006303
          J. SPENCER FAIR, BPR NO. 028069
          LONDON & AMBURN, P.C.
          607 Market St., Ste. 900, Knoxville, TN 37902
          Phone: (865) 637-0203; Fax: (865) 637-4850
          jlondon@londonamburn.com; sfair@londonamburn.com
     Attorneys for Defendant James Martin McLoughlin, M.D.




Case 3:20-cv-00318-DCLC-HBG Document 25 Filed 09/23/20 Page 3 of 3 PageID #: 120
